222 S.C. 133 (1952)
72 S.E.2d 174
PITTS
v.
GLENS FALLS INDEMNITY CO.
16653
Supreme Court of South Carolina.
July 25, 1952.
*134 Messrs. Cooper & Gary and Gene V. Pruet, of Columbia, for Appellant.
Messrs. Milledge T. Pitts and Edwin H. Cooper, of Columbia, for Respondent.
This action was commenced by the service of a Summons and Complaint on March 13, 1950.
The material allegations of the Complaint allege that on February 26, 1949, the defendant issued its automobile policy No. 86113 wherein, among other things, it was provided that the defendant would pay all reasonable expenses incurred within one year from the date of an accident for necessary medical, surgical, ambulance, hospital, professional nursing and funeral services to and for each person who sustains bodily injury, sickness or disease caused by an accident while in or upon entering or alighting from the automobile *135 if the automobile is being used by the named insured or with his permission.
That the aforementioned policy covered the 1947 DeSoto Coupe of Sam H. Pitts and that he was accidentally killed while riding in the said automobile on November 14, 1949, while the said policy was in full force and effect. That the plaintiff as administratrix of his estate incurred funeral expenses in the sum of $763.80 on account of the death of the insured under the policy and that the plaintiff made demand upon the defendant for the payment of such funeral expenses, but that payment has been refused.
At the time this policy was issued Dr. Pitts was engaged in the private practice of dentistry in the City of Columbia. However, on or about October 1, 1949, he was employed by the State Board of Health of the State of South Carolina.
The defendant through its attorneys filed an Answer in which they admit that they issued the policy and that the said policy covered the 1947 DeSoto Coupe; that the said Sam H. Pitts was killed in an automobile accident and funeral expenses were incurred by his Estate, while the policy was in effect.
They deny liability, however, under the following provision of this policy:
This policy does not apply:
"(g) under coverage C to bodily injury to or sickness, disease or death of any person if benefits therefor are payable under any workmen's compensation law;"
Coverage C is as follows:
"Coverage C  Medical Payments. To pay all reasonable expenses incurred within one year from the date of accident for necessary medical, surgical, ambulance, hospital, professional nursing and funeral services, to or for each person who sustains bodily injury, sickness or disease, caused by accident, while in or upon, entering or alighting from the automobile *136 if the automobile is being used by the named insured or with his permission;"
On January 10, 1949, the Industrial Commission of the State of South Carolina made the following award:
"It is Ordered that the State fund pay to Marian Kingsley Pitts for her use and the use of her minor child, Marian Priscilla Pitts, compensation at the compensable rate of Twenty-five ($25.00) Dollars per week for a period of Three hundred fifty (350) weeks, beginning on the 15th day of November, 1949, on account of the death of the said Dr. Samuel H. Pitts.
"It Is Further Ordered, that the defendants shall pay to the proper party, or parties, the sum of Two Hundred ($200.00) Dollars for funeral expenses, and if the widow has already paid the funeral bill, upon proper proof of such payment the State Fund shall reimburse her to the extent of the sum of Two Hundred ($200.00) Dollars. The total amount payable under this Award, including the funeral expenses, shall not exceed the sum of Six Thousand ($6,000.00) dollars.
"It Is Further Ordered that all medical, hospital and doctors' bills directly incurred as a result of said accident shall be the liability of the defendants."
It is agreed that the provisions of Policy No. 86113 shall be a part of this statement of facts.
It is agreed that the entire file of the South Carolina Industrial Commission pertaining to the death of Dr. Pitts shall be a part of this statement of facts.
The plaintiff has never collected or made effort to collect the sum of $200.00 in accordance with the award in that matter.
July 25, 1952.
BAKER, Chief Justice.
Omitting the signatures thereto, and place and date of signing, the agreed statement of facts appearing in the record will be reported herewith.
*137 Upon this agreed statement of facts and under the terms of the policy, Honorable Legare Bates, Judge of the Richland County Court, held that the defendant appellant was liable to the plaintiff-respondent for the amount of the funeral expenses of Dr. Pitts, less $200.00 allowed for funeral expenses by the Industrial Commission in its award, and ordered that respondent have judgment against the appellant in the sum of $563.80. The appeal raises the issue of the correctness of such holding.
The exceptions of the appellant do not accurately reflect the facts, but the "Question Involved" as stated by the appellant, which follows, covers the issue.
"Was it error for the Trial Court to allow the plaintiff to recover against the defendant under the insurance policy in question when benefits and funeral expenses for the death of plaintiff's decedent were payable and were in fact awarded under the South Carolina Workmen's Compensation Law?"
In Eaves v. Progressive Fire Ins. Co., 217 S.C. 365, 60 S.E. (2d) 687, 688, it is stated: "Where the language of an insurance contract may be understood in more senses than one, or where it is doubtful whether the given words were used in an enlarged or restricted sense, other things being equal, that construction should be adopted which is most beneficial to the insured and construed most strongly against the insurer." (Citing authorities.)
It is a well settled rule that the terms of an insurance policy must be construed most liberally in favor of the insured and where the words of a policy are ambiguous, or where they are capable of two reasonable interpretations, that construction will be adopted which is most favorable to the insured. Long Motor Lines, Inc., v. Home Fire & Marine Ins. Co., 220 S.C. 335, 67 S.E. (2d) 512, 516, and authorities therein cited. "It is equally well established that in determining the meaning of such a contract, the words should be taken in the plain and ordinary sense in which they are generally used and understood with regard to *138 or in connection with the subject matter involved. The courts are not at liberty to adopt some strained or violent interpretation not contemplated by the parties." Long Motor Lines, Inc., v. Home Fire & Marine Ins. Co., supra.
The coverage under the policy here was for "necessary medical, surgical, ambulance, hospital, professional nursing and funeral services, to or for each person who sustains bodily injury, sickness or disease, caused by accident * * *." The exclusion embraces only "bodily injury to or sickness, disease or death of any person if benefits therefor are payable under any workmen's compensation law." Funeral services is not mentioned in the exclusionary clause of the policy, unless it can be said that the word "death" therein embraces "funeral services", which is not at all clear was in the contemplation of the parties to the contract. If it was the intent of the appellant to include "funeral expenses" in the exclusionary clause of its contract of insurance prepared by it, then apt language evidencing such intention should have been used. The policy provisions in this respect are ambiguous.
In the cases cited by appellant from the U.S. Circuit Courts of Appeals, the plaintiffs came squarely within the exclusionary clauses in the policies sued upon, and these cases are therefore of no assistance to us here.
Applying the settled law of this state to the facts here, we are of opinion that the judgment appealed from should be, and it hereby is affirmed.
FISHBURNE, STUKES and TAYLOR, JJ., concur.
OXNER, J., concurs in result.